Case 3:20-mj-01190-JRK Document 3 Filed 05/11/20 Page 1 of 2 PagelD 23

UNITED STATES DISTRICT COURT, § +2,
MIDDLE DISTRICT OF FLORIDA’)
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA

v. | CASE NO. 3:20-mj- ||40 =) -|RK

TRAVIS RYAN PRITCHARD on, mo at

ORDER

The Motion to Seal Complaint and Related Documents filed by the
United States is hereby GRANTED, and the Clerk of Court a directed.

The Clerk is further directed to seal the Complaint in this cause except
when necessary to provide certified copies of the Complaint to the United States
Attorney's Office; | . | Lo

It is further ordered that upon verbal request from’ the United States
Attorney's Office that the United States Marshals Service is to release a certified
copy of the arrest warrant to the case agent or other appropriate law
enforcement and/or to the United States Attorney's Office without further order
of the Court. | .

It is further ordered that the United States may disclose the existence of

the Complaint in any search and seizure warrants to be executed in conjunction

with the arrest of the defendant.

PR tir
oo
Case 3:20-mj-01190-JRK Document 3 Filed 05/11/20 Page 2 of 2 PagelD 24

The Clerk is further ordered to unseal all documents relating to the
Complaint without any further Order of the Court when any named d defendant:
is taken into custody.

DONE AND ORDERED at J acksonville, Florida, this as — day of

OUR

SR. KLINDT:: |
ited States Magistrate J udge..

May, 2020.

 
